Citation Nr: 1713109	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  08-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 40 percent for residuals of prostate cancer, status post prostatectomy.

2.  Entitlement to an initial compensable rating for erectile dysfunction as secondary to service-connected disability of residuals of prostate cancer, status post prostatectomy.

3.  Entitlement to an effective date earlier than May 1, 1993, for the grant of service connection for PTSD on a basis other than CUE in July 1994 and August 1994 rating decisions.

4.  Entitlement to an earlier effective date for the award of service connection for PTSD, based on whether the July 1994 rating decision granting service connection and the August 1994 rating decision assigning a May 1, 1993, effective date for service connection contained clear and unmistakable error (CUE).

5.  Entitlement to an effective date earlier than July 24, 1995, for the grant of a total (100 percent) schedular rating for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 1975.  

These matters come to the Board of Veterans' Appeals (Board) from June 2010 and July 2012 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an earlier effective date for service connection for PTSD, to include based on CUE in prior rating decisions, and also granted service connection for residuals of prostate cancer and erectile dysfunction, respectively.  

In April 2011 and April 2016, the Veteran testified at hearings before two of the undersigned Veterans Law Judges.

In April 2014, the Board remanded the matter of the Veteran's entitlement to an earlier effective for the grant of service connection for PTSD, to include based on CUE in prior rating decisions, for further development.  Because there has been substantial compliance with the Board's remand directives, the Board finds that no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The Board also notes that service connection for PTSD was first granted by the RO in a July 1994 rating decision and an effective date of June 1, 1993, was assigned.  One month later, in an August 1994 rating decision, the RO revised the effective date to May 14, 1993, based on CUE in the assignment of the June 1, 1993, effective date by the July 1994 rating decision.  The effective date remained as May 14, 1993, on all subsequent rating decisions until a June 2010 rating decision, which recorded the date on the code sheet as May 1, 1993, and stated that a Hearing Officer's decision in March 1998 took action "to assign the correct effective date of May 1, 1993 . . . ." 

The Board notes that the March 1998 Hearing Officer's Decision did no such thing.  The hearing officer granted an increased rating for the PTSD from 50 percent to 100 percent, effective July 24, 1995, but that decision still shows the effective date for the original grant of service connection and the original 50 percent rating assigned for PTSD as May 14, 1993.  However, after the June 2010 rating decision recorded the effective date as May 1, 1993, instead of May 14, 1993, the May 1, 1993, date appears to have been carried forth on subsequent rating decision code sheets ever since, including on the January 2016 rating decision issued early this year, and on the October 2014 supplemental statement of the case.  Consequently, the Board has kept the May 1, 1993, date on the cover page of this decision as that is the way the issue was sent to the Board on appeal.

During the April 2016 Board hearing, the Veteran presented testimony regarding his entitlement to an effective date earlier than July 24, 1995, for the grant of a total schedular rating for PTSD.  Although a substantive appeal (VA Form 9) has not been submitted as to this issue, the Board will address the matter of the Veteran's entitlement to an effective date earlier than July 24, 1995, for the grant of a total schedular rating for PTSD.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe than an appeal was perfected).  Based on the foregoing, the Board must construe the appeal as encompassing all the issues listed on the title page.

The issue of the Veteran's entitlement to a clothing allowance was raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of the Veteran's entitlement to an initial compensable rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period on appeal up to January 11, 2013, the Veteran's prostate cancer residuals did not require the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.

2.  For the period on appeal from January 11, 2013, the Veteran's prostate cancer residuals required the wearing of absorbent materials that must be changed more than 4 times per day.

3.  A March 1992 Board decision denied the Veteran's claim for service connection for PTSD; and nothing in the record reflects the Veteran filed a timely Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court) at that time.

4.  In an unappealed April 2014 decision under a different docket number, the Board found that there was no CUE in the March 1992 Board decision that denied service connection for PTSD.

5.  Since the Board's final March 1992 denial of service connection for PTSD, the record shows that the Veteran next communicated in writing a desire to file a claim for service connection on May 14, 1993.

6.  Following VA's receipt of the May 1993 claim to reopen, service connection for PTSD was granted in a July 1994 rating decision, and after the issuance of multiple additional rating decisions, to include an August 1994 rating decision, a May 1, 1993, effective date was assigned.  The Veteran was informed of the noted decisions, including his right to appeal, and in December 1998, he withdrew his appeal of the effective date assigned for the grant of service connection.

7.  The next communication from the Veteran in which he expressed an intent to seek a claim for an earlier effective date for the grant of service connection for PTSD was received in March 2010.

8.  After the July 1994 grant of service connection for PTSD, VA received a timely notice of disagreement with the rating assigned for PTSD in April 1995.

9.  After issuing multiple intervening rating decisions, the RO granted a 100 percent schedular rating for PTSD, effective July 24, 1995, in an unappealed March 1998 rating decision that is now final; CUE in that decision is not alleged at this time.

10.  In October 1999, the Veteran requested a May 1993 effective date for the grant of a 100 percent schedular rating for PTSD.

11.  An unappealed July 2000 rating decision denied the Veteran's entitlement to an effective date earlier than July 24, 1995, for the grant of a 100 percent schedular rating on the basis of CUE.

12.  After the unappealed July 2000 rating decision, the first communication from the Veteran expressing an intent to seek a claim for an earlier effective date for the grant of a 100 percent schedular rating for PTSD was received in July 2010 in response to a June 2010 rating decision that denied an earlier effective date for the grant of service connection for PTSD; and CUE is not alleged.


CONCLUSIONS OF LAW

1.  For the period on appeal up to January 11, 2013, the criteria for an initial evaluation in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  For the period on appeal from January 11, 2013, the criteria for an evaluation of 60 percent for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3.  The Veteran's freestanding claim seeking an effective date prior to May 1, 1993, for the grant of entitlement to service connection for PTSD lacks legal merit.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. § 20.101 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4.  An effective date earlier than May 1, 1993, for the grant of service connection for PTSD based on whether there was CUE in a July 1994 rating decision granting service connection and an August 1994 rating decision assigning a May 1, 1993, effective date for service connection is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (1994).

5.  The Veteran's freestanding claim seeking an effective date prior to July 24, 1995, for the grant of a 100 percent schedular rating for PTSD lacks legal merit.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. § 20.101 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify provisions relating to the Veteran's claims for earlier effective dates were satisfied by an April 2010 letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claim for an increased initial rating for residuals of prostate cancer arose from an appeal of the rating decision that granted service connection, and thus, additional notice is not required regarding that issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board finds that no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied.  The RO has obtained VA treatment records and the Veteran has submitted lay statements and set forth his contentions during Board hearings.  The Veteran has also been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the Veteran's file appears complete.  Although the Veteran's representative expressed concern during the April 2016 Board hearing regarding a missing May 14, 1993, claim, thorough review of the file revealed that the electronic document was merely mislabeled.  Further, the Board notes that, during the April 2016 hearing, the representative asked the Veteran (a "junior") about whether his deceased father (a "senior") was a veteran to determine whether some of the Veteran's documents could have been unintentionally misfiled with his father's documents.  The Veteran indicated that he was unsure whether his father was a veteran and reported at that time that he would provide an answer within sixty days.  To date, VA has not received additional information indicating that the Veteran's father was indeed a veteran.  Thus, the Board finds that there is no indication that any additional files must be obtained at this time.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim but has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Increased Initial Rating for Residuals of Prostate Cancer

In July 2012, the RO granted service connection for residuals of prostate cancer, status post prostatectomy, and granted a 40 percent rating, effective July 29, 2011.  Although the AOJ initially interpreted the Veteran's January 2013 correspondence as a claim for an increased rating, the Board finds that it is more appropriately characterized as a timely notice of disagreement with the July 2012 rating decision that assigned an initial 40 percent rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's prostate cancer residuals are currently rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, which provides one disability level-100 percent-for active disease.  38 C.F.R. § 4.115b.  A Note to that Code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (reduction in evaluation-compensation).  If there has been no local reoccurrence or metastasis, a Veteran's cancer is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b. 

Alternatively, Diagnostic Code 7527, for prostate gland injuries, infections, hypertrophy, and postoperative residuals, allows for a rating based on urinary tract infections (UTIs), if those symptoms predominate.  38 C.F.R. § 4.115b.

Here, the evidence does not show, and the Veteran does not claim, that there has been local reoccurrence or metastasis of his prostate cancer since his February 2010 radical prostatectomy.  Therefore, his prostate cancer must be rated based on residuals.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528.  In this case, the Veteran's prostate cancer residuals have predominantly been characterized by voiding dysfunction, as evidenced by the symptoms of urinary frequency and urine leakage he has primarily described both during treatment and in statements submitted and testimony provided during the course of this claim.

Turning, then, to the diagnostic codes that address the Veteran's predominant symptoms, voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, and stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials that must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When the Veteran's condition requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day, a 60 percent evaluation is warranted.  Id.

For urinary frequency, a 10 percent evaluation is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night; a 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night; and a 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cc; (2) uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent UTIs secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

As acknowledged previously, VA treatment records show that the Veteran was diagnosed with cancer of the prostate and underwent a radical prostatectomy in February 2010.  A July 2011 VA urology note indicates that, notwithstanding the Veteran's history of elevated prostate specific antigen (PSA) levels, his PSAs were undetectable since March 2010, he was doing well, and he had a complete return of his continence, which is a problem that a March 2011 urology note indicates was previously characterized by urgency with minimal leakage.

A March 2012 urology note indicates that, at that time, the Veteran experienced urgency prior to leakage and changed his underwear twice daily due to incontinence.  A urology note dated in March 2013 indicates that his PSAs were undetectable at that time and he had some urinary urgency and occasional leak that were not bothersome.

In January 2013, the Veteran reported that he uses an erectile aid (pump), has loss of erectile power, and uses recommended absorbent materials that he has to change more frequently than four times per day.

VA provided an examination in May 2013 during which it was noted that there is no evidence of recurrence, the Veteran's cancer is in remission, and the Veteran has completed treatment.

With regard to the Veteran's voiding dysfunction, the examiner endorsed that this dysfunction causes urine leakage and documented the Veteran's report that he uses four pads per day.  The examiner reported that a urology note indicates that the Veteran has occasional leakage that does not required absorptive material, he does not require the use of an appliance, he did not present with a pad upon examination, and he was dry upon examination.  In addition, the examiner endorsed that the Veteran's dysfunction causes urinary frequency that is characterized by a daytime voiding interval between two and three hours, and nighttime awakening to void twice nightly.  The Veteran's voiding dysfunction does not cause signs or symptoms of obstructed voiding.  In addition, the Veteran does not have a history of recurrent symptomatic urinary tract or kidney infections, does not have retrograde ejaculation, does not have any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer, and the Veteran's condition does not affect his ability to work.

In February 2014, the Veteran submitted a Disability Benefits Questionnaire (DBQ) that was completed by a VA certified family nurse practitioner (FNP-C) who reported that she did not evaluate the Veteran; all information used to fill out the DBQ was obtained via VA urology notes.  The clinician noted that the Veteran continued to have issues with urine leakage and occasional incontinence due to his prostate cancer, which was still in remission at that time.  The clinician endorsed that the Veteran has a voiding dysfunction that was characterized by continuous leakage and that does not require the wearing of absorbent material, does not require the use of an appliance, does not cause increased urinary frequency, and does not cause signs or symptoms of obstructed voiding.  Again, it was reported that the Veteran does not have a history of recurrent symptomatic urinary tract or kidney infections.

In June 2014, VA received another DBQ from the clinician who provided the February 2014 DBQ.  In the June 2014 DBQ, the clinician indicated that the Veteran's urine leakage requires absorbent material that must be changed two to four times per day, and that dysfunction causes increased urinary frequency that is characterized by a daytime voiding interval between two and three hours and nighttime awakening to void twice nightly.  The clinician also noted signs or systems of obstructed voiding, to include slow or weak stream and urgency, and endorsed that the Veteran has retrograde ejaculation secondary to prostate cancer.  Additionally, she noted a history of recurrent symptomatic urinary tract or kidney infections that have not been treated.  With regard to the Veteran's residual surgical scar, the clinician endorsed that the scar is painful and/or unstable in that he cannot wear a belt.

In June 2014, the Veteran reported that he has had many urinary tract infections since his prostate cancer diagnosis and 2010 prostatectomy and has constant uncontrollable urination that has resulted in the replacement of clothing and mattresses.

A May 2015 VA primary care note indicates that the Veteran changes his diapers more than four times per day due to urinary incontinence and uses a pump for his related erectile dysfunction.  The reviewing clinician noted that the Veteran denied urgency and does not have dysuria.

VA problem lists dated throughout the period on appeal, which include recent lists dated in September 2015, indicate that the Veteran's past medical history includes urinary tract infections, site not specified, but do not indicate the severity or frequency of the infections.

The Veteran submitted a May 2015 letter from a non-VA urologist in which it was endorsed that the Veteran's PSA was normal at that time and represented a low risk for prostate cancer.  In his May 2015 substantive appeal, he reported that he voids frequently during the night and requires seven to eight absorbent material changes per day.  Shortly thereafter, in June 2015, the Veteran reported that he requires five or six absorbent material changes daily.

The most recent VA examination was provided in November 2015, at which time it was noted that the Veteran's prostate cancer was still in remission.  The examiner endorsed that voiding dysfunction causes urine leakage that requires absorbent material that must be changed two to four times per day.  The examiner endorsed that this dysfunction does not require the use of an appliance, does not increase urinary frequency, and does not cause signs or symptoms of obstructed voiding.  In addition, there are no other obstructive symptoms, he does not have a history of recurrent symptomatic urinary tract or kidney infections, he does not have retrograde ejaculation, and he does not have any renal dysfunction due to his condition.  Notably, the examiner endorsed that the Veteran's surgical scars are neither painful nor unstable, and they do not have a total area greater than 39 square centimeters (6 square inches).  Lastly, the examiner indicated that the Veteran's prostate cancer does not impact his ability to work.

During his April 2016 Board hearing, the Veteran testified that the VA clinician who examined him in November 2015 noted incorrectly that the Veteran's voiding dysfunction requires absorbent material that must be changed two to four times per day, which has been noted by other providers as well.  The Veteran testified that he must change at least 6 or 7 times per day, he has increased urinary frequency, and he awakens to void two or three times every at night.

In light of the foregoing, the Board finds that the criteria for rating renal dysfunction are not applicable here because such dysfunction has not been shown.  Overall, the Board finds that an initial rating in excess of 40 percent is not warranted for the period on appeal up to January 11, 2013, and a 60 percent rating is warranted for the period from January 11, 2013, for voiding dysfunction, which is the date VA received the Veteran's statement that he changes more than four times per day.

In so finding, the Board notes that during the period on appeal prior to January 11, 2013, the Veteran's prostate cancer residuals did not require the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  However, on January 11, 2013, and thereafter, the Veteran competently reported that he must change his absorbent materials more than four times per day.   See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the June 2014 report that the Veteran's urine leakage requires absorbent material that must be changed two to four times per day, the Board finds the Veteran's reports regarding the nature of his disability highly credible and resolves any doubt in his favor.  See June 2014 DBQ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

With regard to the period prior to January 11, 2013, the Board notes that a July 2011 VA urology note indicates that the Veteran's PSAs were undetectable, he was doing well, and he had a complete return of his continence at that time.  In addition, a March 2012 note indicates that the Veteran had to change his underwear twice daily due to incontinence, and in March 2013, he experienced some urinary urgency and occasional leak that were not bothersome.  Thus, the Board does not find that these descriptions of urine leakage prior to January 11, 2013, reflect a disability picture that more closely approximates the criteria for the 60 percent disability rating, which contemplate urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Notably, ratings in excess of 40 percent for symptoms of obstructed voiding and urinary frequency are not available.

In summary, the objective medical evidence of record and the Veteran's own statements describe prostate cancer residuals that most closely approximate the 40 percent rating for voiding dysfunction prior to January 11, 2013, and the 60 percent rating for voiding dysfunction for the period from January 11, 2013.

As a final matter, the Board acknowledges that the Veteran also experiences erectile dysfunction and has a surgical scar related to his residuals of prostate cancer, and has reviewed his statements regarding the ways in which that condition affects his life.  The Veteran was granted service connection for erectile dysfunction and a surgical scar in July 2012 and March 2015, respectively.  As noted in the introduction of this decision, the Board is remanding the Veteran's appeal for an initial compensable rating for erectile dysfunction.  The Board also notes that the Veteran did not appeal the initial evaluation assigned for his surgical scar.  Accordingly, the issues of his entitlement to an initial compensable evaluation for erectile dysfunction and an associated surgical scar will not be addressed at this time.

The Board has also considered whether referral for extraschedular consideration is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology.  The criteria for prostate cancer residuals specifically contemplate the voiding dysfunction symptoms the Veteran has described and provide higher ratings for more severe symptoms than what is demonstrated by the evidence of record.  Moreover, the Veteran is separately rated for erectile dysfunction, and his loss of use of a creative organ has already been granted special monthly compensation.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Furthermore, the evidence of record does not include indicia of an exceptional or unusual disability picture, including hospitalization for, or marked interference with employment due to, his service-connected prostate cancer residuals.  Accordingly, there is no basis for referral of the claim for extraschedular consideration.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised as a component of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, the Veteran has been in receipt of a 100 percent schedular rating for PTSD throughout the period on appeal.

III.  Claims for Earlier Effective Date for Grant of Service Connection for PTSD

The Veteran contends that the effective date of the grant of service connection for PTSD should be earlier than May 1, 1993.  He has asserted that the effective date should be retroactive to 1986.  See April 2016 Board Hearing Transcript. 

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2015).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In addition, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Notably, for the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Similarly, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the veteran is only asserting disagreement with how the VA evaluated the facts before it; if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

A.  Earlier Effective Date on a Basis Other Than CUE

Here, during the April 2016 Board hearing, the Veteran's representative reported that the record is inconsistent as to the date upon which the Veteran first filed his claim for service connection for PTSD, asserting that the Veteran filed such a claim prior to 1990.  The Board notes, however, that any such claims were subsumed by an unappealed and final March 1992 Board decision that denied service connection for PTSD.  Thus, because the March 1992 Board decision became final based on the evidence of record at the time, it is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd, 20 Vet. App. 296 (2006).

Notably, the Board dismissed the Veteran's claim for a motion for revision or reversal of the Board's March 1992 decision in an unappealed April 2014 decision.  Notwithstanding the Veteran's report that he did not file a Notice of Appeal with the March 1992 Board decision because he moved and did not receive decision at the correct address, the Board notes that the decision was sent to the Veteran's address of record and the correspondence was not returned to VA as undeliverable.  The Board notes here that there is a presumption of regularity with regard to administrative processes, and thus, it will be presumed that the Veteran received proper notice of the March 1992 decision and his right to appeal that decision.  See generally Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA may presume regularity of the administrative process in the absence of clear evidence to the contrary).  To date, another CUE motion has not been filed with regard to the March 1992 Board decision.

During the April 2016 Board hearing, the Veteran's representative reported that the Veteran did not file a claim after the final March 1992 Board decision was issued and before he filed a claim to reopen in May 1993.  Thereafter, as noted previously, service connection for PTSD was granted in a July 1994 rating decision, which noted a June 1, 1993, effective date; and by way of subsequent determinations, the RO revised the effective date to May 1, 1993, based on CUE in the assignment of the June 1, 1993, effective date in the July 1994 rating decision.  Thereafter, the Veteran submitted a timely March 1995 notice of disagreement with the 1994 rating decisions in which he expressed his disagreement with the effective date assigned for the grant of service connection.  However, the Veteran withdrew this appeal in a December 1998 statement.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).

Thus, any subsequent communication regarding the Veteran's desire for an earlier effective date, to include the March 2010 claim that led to the present appeal, is an attempt to establish a freestanding claim.  As acknowledged previously, in Rudd, the Court held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim . . .," the matter must be dismissed.  Id.  Accordingly, the only means of establishing an effective date earlier than May 1, 1993, in the instant case would be to establish CUE in a prior decision, which will be addressed in the next section of this decision.

The Board acknowledges the Veteran's assertions regarding being diagnosed with PTSD prior to May 1, 1993.  However, the Board is bound by the laws and regulations of VA governing finality of prior decisions.  38 U.S.C.A. §§ 7104, 7105.  The Board has no alternative but to dismiss the appeal for failure to present a valid claim.

B.  Earlier Effective Date Based on CUE

With regard to CUE, the Board finds that the Veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result and has only asserted disagreement with how the VA evaluated the facts before it when service connection for PTSD was granted in July 1994 and the effective date of service connection was adjusted in August 1994.  Thus, the claim for an earlier effective date for the award of service connection for PTSD based on whether the July 1994 rating decision granting service connection and the August 1994 rating decision assigning a May 1, 1993, effective date for service connection contained CUE lacks legal merit.  See Luallen, 8 Vet. App. at 95 ("the appellant is actually asserting disagreement with how the RO evaluated the facts before it, an allegation which is inadequate to raise a CUE claim").

Notwithstanding the foregoing, the Board notes that to the extent that the Veteran has set forth a valid CUE claim, the claim for an effective date earlier than May 1, 1993, based on CUE must be denied.  Specifically, the Board notes that the regulations governing the assignment of reopened claims for service connection are similar to the current regulations.  More specifically, in 1994, the effective date assigned for such claims was the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (1994).

Thus, in light of the Veteran's representative indicated that the Veteran did not file a claim after the final March 1992 Board decision was issued and before he filed another claim on May 14, 1993, the Board finds that an effective date earlier than May 1, 1993, was not warranted under the law governing effective dates for reopened claims in 1994.  See id.  Thus, to the extent that the Veteran has set forth a valid CUE claim, the Board finds that the claim for an effective date earlier than May 1, 1993, for the grant of service connection for PTSD must be dismissed, as the result would not have been manifestly different but for the alleged error.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

IV.  Claim for Earlier Effective Date for Grant of a Total Rating for PTSD

Here, the Veteran asserts that he is entitled to an effective date earlier than July 24, 1995, for the assignment of a total rating for PTSD. 

In March 1998, the RO issued a rating decision in which it granted a total schedular rating for PTSD, effective July 24, 1995.  As the Veteran did not submit a timely notice of disagreement with the March 1998 rating decision that granted entitlement to a 100 percent rating, it became final based on the evidence of record at the time and, thus, is not subject to revision in the absence of CUE in the decision. 38 U.S.C.A. §§ 5109A, 7105; see Rudd, 20 Vet. App. 296 (2006).  In October 1999, the Veteran filed a claim for a May 1993 effective date for a total rating.  In a July 2000 rating decision, the RO interpreted the October 1999 claim as a claim to find CUE in the March 1998 rating decision that assigned a July 24, 1995, effective date for the grant of a total rating, and dismissed the claim as invalid.  The Veteran did not submit a timely notice of disagreement with the July 2000 rating decision; thus it is not subject to revision in the absence of CUE.  38 U.S.C.A. §§ 5109A, 7105; see Rudd, 20 Vet. App. 296 (2006).

Because the Veteran has not submitted a motion for CUE in the March 1998 rating decision (or any other prior rating decision) that denied entitlement to an increased rating, the Board finds that the present claim for an effective earlier than July 24, 1995, for a total rating is an attempt to establish a freestanding claim for an earlier effective date, which is not permitted under Rudd.  Accordingly, this matter is dismissed.



ORDER

A schedular rating in excess of 40 percent for residuals of prostate cancer, status post prostatectomy, is denied for the period on appeal up to January 11, 2013.

Subject to the law and regulations governing payment of monetary benefits, a schedular rating of 60 percent for residuals of prostate cancer, status post prostatectomy, is granted for the period on appeal from January 11, 2013.

The appeal seeking an effective date earlier than May 1, 1993, for the grant of service connection for PTSD on a basis other than CUE is dismissed.

The appeal seeking an effective date earlier than May 1, 1993, for the grant of service connection for PTSD based on whether there was CUE in a July 1994 rating decision granting service connection and an August 1994 rating decision assigning a May 1, 1993, effective date for service connection is dismissed.

The appeal seeking an effective date earlier than July 24, 1995, for the grant of a 100 percent schedular rating for PTSD is dismissed.


REMAND

In July 2012, the RO granted service connection for erectile dysfunction as secondary to service-connected disability of residuals of prostate cancer, status post prostatectomy, and assigned a noncompensable rating, effective July 29, 2011.  In January 2013, the Veteran submitted a timely notice of disagreement with the initial rating assigned.  Review of the record shows that the RO has not issued a statement of the case with regard to this issue.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a statement of the case on these issues is needed.


Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an appropriate statement of the case addressing his entitlement to an initial compensable rating for erectile dysfunction as secondary to service-connected disability of residuals of prostate cancer, status post prostatectomy.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, return this issue to the Board for its review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
     KATHLEEN K. GALLAGHER	LANA K. JENG
	             Veterans Law Judge,                                      Veterans Law Judge,
       Board of Veterans' Appeals                            Board of Veterans' Appeals



____________________________________________
KRISTI L. GUNN
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


